IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE
F’REAL FOODS, LLC and
R_ICH PRODUCTS
CORPORATION,
Plaintiffs,
v. : Civil Action No. 16-4l-CFC
HAM]LTON BEACH .
BRANDS, INC. and HERSI-IEY :
CREAMERY COMPANY, '

Defendants. :

 

MEMORANDUM ORDER

In a single filing (D.I. 169), Plaintiffs have asked the Court to grant six
motions for summary judgment. Having reviewed the briefing filed by the parties
in support and opposition to D.I. 169 and heard oral argument, and mindful of the
fast-approaching trial date, I Will address in this Memorandum Order Plaintiffs’
motion for summary judgment on the issue of direct infringement by Defendants
Hamilton Beach Brands, Inc. and Hershey Creamery Company of claim 21 of U.S.
Patent No. 7,520,662 (the “#662 patent”). (I Will endeavor to issue expeditiously
rulings on the remaining pending summary judgment motions.) For the reasons

discussed below, I will grant Plaintiffs’ motion.

1. Plaintiff`s seek summary judgment of direct infringement of` claim 21
of` the #662 patent based on (1) Hamilton Beach’s own use and demonstrations of`
four accused milkshake blenders (the MICZOOO, BIC2000, IM]ZOOO, and
BIC3 000-DQ); and (2) Hershey’s own use and demonstrations of the accused
MIC2000 blender. D.I. 170 at 16.

2. It is undisputed that, except for one claim term, the operation of` the
four accused blenders reads on every element of` claim 21 of the #662 patent. The
parties dispute only whether the operation of` the blenders involves “directing
rinsing fluid onto the splash shield using the nozzle while isolating the vessel from
the rinsing fluid.” See D.I. 170 at 21-22; D.I. 195 at 8 (emphasis added).

3. Judge Sleet, Who originally presided over this case, ruled after claim
construction briefing and oral argument that “while isolating the vessel nom the
rinsing f`luid” is to be given its plain and ordinary meaning. D.I. 82 at 3. It is
undisputed that the plain and ordinary meaning of` “while” is “at the same time.”

4. The parties agree that the rinsing of the splash shield occurs after the
Vessel (i.e., the cup) is removed from the blender. They also agree that the removal
of` the vessel results in the vessel being isolated from the blender; in other Words,
theremoval of the vessel achieves the isolation of the vessel. See, e.g. , D.I. 170 at
17 (“Af`ter [a user] removed the cup, and thereby isolated it”); ia'. at 22 (“manually

removing the cup from the four accused Hamilton blenders isolates the cup from

the rinsing fluid”); D.I. 195 at 10 (“the action of ‘isolating’ is performed by
removing the vessel from the Accused Products”).

5. The parties disagree about when the isolating of the vessel ends.
Plaintiff`s’ position is that the vessel continues to be isolated from the blender in
perpetuity once it is removed from the blender (unless, of course, the vessel were
returned to its original position in the blender, in Which case it would no longer be
isolated). Defendants’ position is that the isolating of the vessel is completed upon
the vessel’s removal nom the blender, and that therefore, since the rinsing occurs
after the vessel’s removal, the rinsing does not occur “While isolating the vessel”
(i.e., at the same time the vessel is isolated). See D.I. 195 at 10.

6. In my view, Def`endants’ proffered interpretation of “isolating” is
unreasonably narrow and is inconsistent with the plain and ordinary meaning of the
Word. Although the isolating of the vessel begins with the vessel’s removal from
the blender, the isolating and removing of the vessel are not temporally
coextensive Applying the plain and ordinary meaning of “isolating,” the isolating
of the vessel begins with the vessel’s removal from the blender and continues as
long as the vessel is separated from the blender_i.e., unless and until the vessel is
reunited with the blender. See Isolate, MERRIAM WEBSTER DICTIoNARY (online ed.

2019) (“to set apart from others”).

7. As there is no dispute that, in the operation of the accused blenders,
the “directing rinsing fluid onto the splash shield using the nozzle” occurs after the
removal of the vessel and while the vessel is separated from the blender, the
“directing rinsing fluid onto the splash shield using the nozzle” necessarily occurs
while isolating the vessel from the rinsing fluid. Accordingly, there is no dispute
of material fact and I Will enter summary judgment in Plaintiffs’ favor. See Fed. R.
Civ. P. 56(a) (“The court shall grant summary judgment if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to
judgment as a matter of law.”); Celotex Corp. v. Caz‘rett, 477 U.S. 317, 323 (1986)
(“[T]he party moving for summary judgment . . . bears the burden of
demonstrating the absence of any genuine issues of material fact.”); Gen. Mz`lls,
Inc. v. Hunt-Wesson, Inc., 103 F.3d 978, 983 (Fed. Cir. 1997) (“Where the parties
do not dispute any relevant facts regarding the accused product, . . . but disagree
over possible claim interpretations, the question of literal infringement collapses
into claim construction and is amenable to summary judgment.”).

WHEREFORE, IT IS HEREBY ORDERED that Plaintiffs’ motion for
summary judgment of direct inhingement of claim 21 of the #662 patent based on
(1) Hamilton Beach’s own use and demonstrations of four accused milkshake
blenders (the MIC2000, BIC2000, IMIZOOO, and BICBOOO-DQ) and (2) Hershey’s

own use and demonstrations of the accused MIC2000 blender is GRANTED.

IT IS SO ORDERED.

cl 9 @~A ‘/-/z‘/?

CoNNoLLYj UNITEWS’TATES DIsTRIcT JUDGE

